Citation Nr: 0616763	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for seborrheic dermatitis, 
also claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for seborrheic 
dermatitis, also claimed as secondary to Agent Orange 
exposure.

In March 2005, the veteran testified at a travel board 
hearing during which he claimed service connection for a skin 
disorder as secondary to service connected diabetes Type II.  
As this claim has not been developed for appellate review, 
the Board refers it to the RO for appropriate action.  See 
Harder v. Brown, 5 Vet. App. 183 (1993) (a secondary service 
connection claim is a separate and distinct from a 
direct service connection claim).


FINDING OF FACT

There is no competent medical evidence that the veteran's 
seborrheic dermatitis, that first manifested many years after 
service, is causally related to event(s) during his active 
service, to include his exposure to herbicides.


CONCLUSION OF LAW

Service connection for seborrheic dermatitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2002 and a 
rating decision in November 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the August 2004 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  At the hearing, the 
Board asked the veteran to submit a statement from his 
private physician linking the etiology of his seborrheic 
dermatitis to Agent Orange exposure, however no such opinion 
has been submitted.  As indicated below, the Board the 
preponderance of the evidence demonstrates that his 
seborrheic dermatitis first manifested many years after 
service, and the lay and medical evidence does not establish 
continuity of symptomatology of his currently diagnosed 
seborrheic dermatitis.  VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) where there is 
no evidence suggesting a disease or injury is associated with 
an in-service event.  See Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  As such, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

As described in further detail below, the veteran has not 
been diagnosed with any of the disabilities included on the 
list of herbicide-related disorders from 38 C.F.R. § 3.309(e) 
within the prescribed presumptive periods.  Accordingly, his 
claim will be considered under the general laws and 
regulations governing the award of service connection claims 
only.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for seborrheic 
dermatitis on a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

The veteran's service medical records from May 1968 to March 
1971 are void of any complaints, symptoms, findings, or 
diagnosis attributed to seborrheic dermatitis.  He reported a 
history of "boils" on his entrance examination with a 
normal clinical evaluation of the skin provided.  On his 
separation examination in December 1970, he was given a 
"NORMAL" clinical evaluation of the skin.  In March 1971, 
he certified that there had been no change in his medical 
condition since his December 1970 examination.

Post-service, the veteran's initial VA examination in June 
1971 did not include report of a skin disorder.  His 
examination of the skin was significant for deep bronzing of 
the body, particularly of the face, and old "acne" regions 
on the face.  VA examination in July 1976 indicated that the 
previously identified "acne" areas were in fact scars from 
a shell fragment wound injury.  Seborrheic dermatitis was not 
detected upon examination.  A VA medical record of August 
2002 provides a diagnosis of seborrheic dermatitis of the 
chest.  There are no private treatment records for this 
condition in the claims file.  There is no competent medical 
opinion of record that his seborrheic dermatitis was first 
manifested in service and/or is causally related to event(s) 
in service, to include his exposure to Agent Orange.

The Board recognizes both the veteran's and his witnesses' 
contentions as to the diagnosis and relationship between his 
service and the claimed disease.  The veteran himself has 
described his skin rash as a "spot" on his chest that did 
not change in character until many years after service.  See 
Transcript of March 2005 Hearing p. 3.  See also Statement of 
Veteran's Spouse received June 2003.  His other witnesses 
describe a rash on this "trunk" area and "his body" since 
service.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As laypersons, however, neither the veteran nor 
his witnesses are competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  They are not 
competent to attribute a claimed brown spot on the chest that 
did not change in character for decades as the initial 
manifestation of his current seborrheic dermatitis.  
Additionally, the veteran's examination upon separation 
indicated a "NORMAL" clinical evaluation of the skin and is 
deemed a more reliable assessment of the status of his skin 
rather than recollections made by the veteran and his 
witnesses decades after his discharge from service.  
Additionally, the Board notes that the veteran has not 
alleged the manifestation of his skin symptoms during his 
combat service and, therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) is not applicable.  

As a result, the assertions of the veteran and his witnessed 
do not constitute competent medical evidence that his 
seborrheic dermatitis began during, or is a result of, his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  The evidence 
does not show that any current seborrheic dermatitis was 
incurred in or aggravated by service.  Furthermore, the 
competent medical evidence does not show that the veteran has 
been diagnosed with seborrheic dermatitis that can be 
presumed to be the result of exposure to herbicides.  
Therefore, service connection for seborrheic dermatitis, also 
claimed as secondary to Agent Orange exposure, is denied.


ORDER

Service connection for seborrheic dermatitis is denied.


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


